Order entered August 1, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01511-CR

                            LUIS ARMANDO QUIROZ, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 10
                                   Dallas County, Texas
                           Trial Court Cause No. MA-1470927-L

                                             ORDER
       Appellant’s brief was due March 8, 2017.           By postcard dated March 9, 2017, we

informed appellant his brief was past due and directed him to file his brief within ten days along

with a motion to extend time. When appellant did not respond, we abated the appeal for a

hearing. Appellant then filed a motion to extend time to file his brief and, in the interest of

expediting the appeal, we vacated our prior order and extended the time for filing appellant’s

brief until May 18, 2017. When no brief was filed, we ordered retained counsel Samuel Beale to

file appellant’s brief by July 14, 2017, and cautioned counsel that the failure to file a brief by the

deadline would result in this Court abating the case for a hearing. To date, no brief has been

filed and Mr. Beale has failed to communicate with the Court regarding this appeal.
         Therefore, the Court ORDERS the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. In this regard, the trial court shall make appropriate findings

and recommendations and determine whether appellant desires to prosecute the appeal, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeal. See

TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the

trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order to the Honorable Roberto Canas Jr.,

Presiding Judge, County Criminal Court No. 10; to Samuel Beale; and to the Dallas County

District Attorney’s Office.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.



                                                      /s/     ADA BROWN
                                                              JUSTICE